United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                 December 18, 2007

                                       Before

                   Hon. RICHARD D. CUDAHY, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

Nos. 05-2038 & 05-2416

MEDICAL PROTECTIVE COMPANY,                     Appeal from the United States
         Plaintiff-Appellant,                   District Court for the
                                                Southern District of Illinois.
      v.
                                                No. 02 C 4121
HYUN KIM, TERRY JENNINGS,
EARL H. JENNINGS, and ILLINOIS                  G. Patrick Murphy,
INSURANCE GUARANTY FUND,                        Judge.
          Defendants-Appellees.


                                     ORDER

       Medical Protective Company (“MedPro”) has petitioned for panel rehearing
for the limited purpose of clarifying our remand instructions regarding the district
court’s order awarding damages, costs, and attorney’s fees under the Illinois
Insurance Code, 215 ILL. COMP. STAT. 5/155.

       In our November 13, 2007 opinion, we vacated the district court’s order
awarding penalties pursuant to section 5/155, but our remand instructions referred
only to the award of costs and attorney’s fees under the statute. But our holding
that the district court abused its discretion by imposing penalties under
section 5/155 necessarily means the district court’s award of statutory damages (as
well as costs and attorney’s fees) is vacated.

      Accordingly, the final paragraph of the opinion is amended to read:

       For the foregoing reasons, the judgment of the district court is AFFIRMED,
with the exception of the award of damages, costs, and attorney’s fees under
section 5/155; we VACATE that aspect of the judgment and remand for entry of an
amended judgment consistent with this opinion.